Per Curiam.

The judgment is -against the overwhelming weight of the credible evidence, oral as well as documentary. The defendant, therefore, is not only entitled to a reversal of the judgment but also to restitution of the sum of $293.23 which represents the judgment obtained by plaintiff in this action.†
*379Judgment, so far as appealed from, reversed, with thirty dollars costs, and judgment directed in favor of the defendant for $293.23, with costs.
Shientag, Rosbnman and McLaughlin, JJ., concur.

 See Civil Practice Act, § 587. — [Rep.